Citation Nr: 0830612	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

The veteran represented by:  West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In August 2008, the veteran testified at a hearing 
before the undersigned using video-conferencing technology.  


FINDINGS OF FACT

1.  The veteran stepped foot in Vietnam during service in the 
Vietnam War era.

2.  The veteran has current diabetes mellitus that is present 
to a compensable degree.


CONCLUSION OF LAW

Diabetes mellitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claim for service connection 
for diabetes mellitus, the claim is substantiated and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who served in 
the Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Legal Analysis

At the veteran's August 2008 hearing, he testified that he 
had temporary duty at Udorn Air Force Base (AFB) in Thailand 
from November 1967 to February 1968.  He said that when he 
flew back to his permanent assignment in Okinawa, his plane 
had a layover in Da Nang, Vietnam.  He said that during the 
layover, the plane was refueled and he left the airplane for 
an hour.   His military personnel records confirm that he had 
temporary duty at Udorn AFB during this time period.  

VA treatment records and private medical records indicate the 
veteran has a diagnosis of diabetes mellitus manifest to a 
degree of 10 percent or more.  A July 2001 medical record 
from West Virginia University indicates he had a 15-year 
history of diabetes mellitus and had been under treatment 
with insulin for five years.  

In this case, the question is whether the veteran served in 
the Republic of Vietnam and is presumed to have been exposed 
to herbicides.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In a July 1997 opinion, VA's 
General Counsel explained that this definition includes 
personnel who were not actually stationed within the borders 
of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes.  
VAOPGCPREC 27-97 (July 23, 1997).  

VA outpatient treatment records show that the veteran has 
insulin dependent type II diabetes mellitus.  This evidence 
shows that the disease is present to a compensable degree.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

The evidence that the veteran visited the Republic of Vietnam 
consists of his statements and testimony that his plane had a 
layover in Da Nang on the way back to Okinawa and that he 
exited the plane.  He is competent to provide these 
statements.  Furthermore, his statements have been consistent 
and credible.  While there is no official service department 
record of the layover and deplaning, there is no statutory or 
regulatory requirement for such corroboration.  Resolving all 
reasonable doubt in his favor, the Board finds that he had 
visitation in the Republic of Vietnam during the Vietnam era 
and service connection is warranted for diabetes mellitus on 
a presumptive basis.

Resolving all benefit of the doubt in the veteran's favor, 
his claim for service connection for diabetes mellitus is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); see Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


